DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 12 of co-pending Application No. 16/761,318 in view of Park (U.S. Patent No. 9,477,756). 
Current independent claims 1, 6, and 11, and corresponding independent claims 1, 5, and 9 of the co-pending application all set forth limitations of an apparatus, method, and computer program that performs lexical analysis, matrix generation, classification, and optimization.  Here, both sets of independent claims are directed to a step of acquiring a training text and position information indicating position, in the training text, of a word related to specific event information, and generating a training word string given, for each word, position information indicating a position of the word in the training text and a label indicating whether the word corresponds to the word relating to the event information, by performing lexical analysis of the training text.  Similarly, both sets of independent claims are directed to generating a matrix by associating a semantic vector of each of the plurality of words of the training word string, generated using a dictionary model set in advance, with each word of the plurality of words, to generate a training matrix in which the plurality of words and semantic vectors of the plurality of words are associated.  Both sets of independent claims are directed to calculating, for a word of each position of the training word strings, a probability of the word corresponding to the word relating to the specific event information, using the plurality of training matrices generated and a determination model that uses a convolutional neural network.  Both sets of independent claims are directed to updating a parameter of the determination model, such that the probability of the word labeled as corresponding to the word relating to the event information is high, among probabilities of the words of the positions of the training word string calculated by classification.   
Concerning independent claims 1, 6, and 11, and corresponding independent claims 1, 5, and 9 of the co-pending application, the only differences in the corresponding independent claims are directed to the limitations of group generation with a set of windows of different lengths in the current application and pair generation with a window combining each word other than a word targeted for detection in the co-pending application.  That is, a current application is directed to variable length windows of words, but the co-pending application uses a window of word pairs.  Still, it is fairly well known in the prior art to use variable length windows as taught by Park.  Generally, Park teaches classifying documents with a text string that is broken into N-grams utilizing sliding windows.  (Abstract)  Document classification module 104 may break up the text string into tuples of some number N of words, referred to as ‘N-grams’, using a sliding window, and may apply the classifier 108 to extracted N-grams.  ‘Western Union’ occurring as a 2-word tuple, or ‘bigram’, carries a higher probability of being associated with fraud than bigrams ‘Western European’ or ‘European Union’.  (Column 5, Lines 54 to 63)  Specifically, an optimal value for N representing the number of words in the tuples extracted from the text string may depend on the corpus of documents being classified, and may be determined from experimentation.  N-grams of two or more different lengths, e.g., 3 words and 5 words, may be extracted from the same text string and utilized independently or in conjunction by classifier 108.  (Column 6, Line 61 to Column 7, Line 4)  Park, then, teaches windows of different length can be substituted for 2-word tuples corresponding to word pairs of the co-pending application.  An objective is to classify documents according to a structure of a document that may be produced from a particular template or common toolset rather than the textual content and/or semantics for documents.  (Column 1, Line 58 to Column 2, Line 10)  It would have been obvious to one having ordinary skill in the art to provide group generation of words with a set of windows of different lengths as set forth by the current independent claims instead of windows of a particular length to extract word pairs in the co-pending application for a purpose of classifying documents according to their structure as taught by Park.  
Current claims 2 to 3, 7 to 8, and 12 to 13, and corresponding claims 2, 6, and 10 of the co-pending application all are coextensive as including a length of a window that is an odd number of 5.
Current claims 4, 9, and 14, and corresponding claims 3, 7, and 11 of the co-pending application all are coextensive as performing lexical analysis, generating an analysis matrix, and calculating a probability.  The only differences between the corresponding claims are the same limitations directed to using a plurality of windows in the current claims and a window of a predetermined length in the claims of the co-pending application, but this is obvious for the same reasoning as directed to the independent claims as taught by Park.  
Current claims 5, 10, and 15, and corresponding claims 4, 8, and 12 of the co-pending application all are directed to classification to extract, as a word of specific event information, a word whose calculated probability is greater than or equal to a threshold value, among the plurality of words of the analysis word string, and to output the position information of the extracted word.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1 to 15 would be allowable upon submission of an acceptable terminal disclaimer to overcome a provisional non-statutory double patenting rejection as set forth in this Office Action.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 6, and 11 are allowable because the prior art of record does not disclose or reasonably suggest an information processing method comprising acquiring a training text and position information indicating a position, in the training text, of a word relating to specific event information, and generating a training word string given, for every word, position information indicating a position of the word in the training text and a label indicating whether the word corresponds to the word relating to the event information, by performing lexical analysis of the training text, generating a plurality of training word groups respectively corresponding to a plurality of windows of different lengths centering on a word targeted for detection and constituted by a plurality of words, by extracting a word in each position with each of the plurality of windows, while shifting, one word at a time from a head to an end of the training word string, a position of a set of windows constituted by the plurality of windows, in the training word string, generating, for each of the plurality of training word groups, a plurality of training matrices in which a plurality of words of the training word string and a respective semantic vector of the plurality of words are associated, by associating the semantic vector of each of the plurality of words, generated using a dictionary model set in advance, with each word of the plurality of training word groups, calculating, for a word of each position of the training word string, a probability of the word corresponding to the word relating to the specific event information, using the plurality of training matrices and a determination model that uses a convolutional neural network, and updating a parameter of the determination model, such that the probability of the word labeled as corresponding to the word relating to the event information is high, among the probabilities of the words of the respective positions of the training word string.
Generally, the prior art of record discloses and teaches various features of the independent claims, but does not reasonably suggest an entire combination of the various features of the independent claims.  Specifically, Applicant’s independent claims are directed to training a convolutional neural network as a unit for classification that includes lexical analysis with position information of words in training text, uses windows of different length, and generates a matrix of semantic vectors.  Windows of different length for lexical analysis are known, but fixed length windows appear to be more common.  Wang et al. (U.S. Patent Publication 2008/0249762), Mahler et al. (U.S. Patent Publication 2014/0279739), and Raghunathan et al. (U.S. Patent No. 9,471,551) disclose analysis of documents with n-grams of varying lengths, e.g., unigrams, bigrams, and trigrams for classification and categorization of text in documents, and Park (U.S. Patent No. 9,477,756) discloses breaking up text into extracted N-grams using a sliding window of different lengths including 3 words and 5 words.  However, these references are not directed to training a convolutional neural network.  Kruengkrai et al. (U.S. Patent Publication 2021/0286948) teaches a matrix of word vectors and a convolutional neural network.  However, the prior art of record does not reasonably suggest an entire combination that includes at least position information of words in training text, uses windows of different length, and generates a matrix of semantic vectors.
The Specification, ¶[0016], states an objective of accurately extracting a word related to event information from a provided text.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Amendment
	Applicant’s amendment filed 18 August 2022 overcomes the objections to the drawings, the claims, and the Specification as set forth by the prior Office Action under Ex Parte Quayle.  The replacement sheets of the drawings are being approved.  
	However, new grounds of rejection are now set forth for provisional non-statutory double patenting over co-pending Application Serial No. 16/761,318.  Co-pending Application Serial No. 16/761,318 corresponds to U.S. Patent Publication 2021/0192137.  The examiner regrets that this co-pending application was not discovered to provide an obviousness double patenting rejection at the time of the Office Action under Ex Parte Quayle.  Nevertheless, it should be pointed out that this publication was not cited as prior art by Applicant in an Information Disclosure Statement.  The corresponding claims of the co-pending applications are quite close with the exception of how groupings of words are generated.  Here, Applicant’s co-pending application uses a window to generate word pairs, but the current application generates words with windows of different lengths as word groups.  Still, it is fairly well known in the prior art to use variable length windows as taught by Park.  An obviousness double patenting rejection, then, appears to be necessitated due to the overall similarity between the two sets of claims with the only exception being rendered obvious by Park.
	Applicant’s claims remain unobvious over the prior art of record, subject only to the obviousness double patenting rejection that may be overcome by filing of an acceptable terminal disclaimer.  This Office Action is NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 13, 2022